NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALICIA M. FIEDZIUSZKO; SLAWOMIR                 No. 18-73342
J. FIEDZIUSZKO,
                                                Tax Ct. No. 15229-15
                Petitioners-Appellants,

 v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Alicia Fiedziuszko and Slawomir Fiedziuszko appeal pro se from the Tax

Court’s order finding deficiencies in their income tax for tax year 2012. We have

jurisdiction under 26 U.S.C. § 7482(a). We review for “clear error the Tax Court’s

factual determination that a taxpayer has failed to produce sufficient evidence to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantiate a deduction.” Sparkman v. Comm’r, 509 F.3d 1149, 1159 (9th Cir.

2007). We affirm.

      The Tax Court did not clearly err in determining that the Fiedziuszkos failed

to produce sufficient evidence to demonstrate their entitlement to further

deductions for expenses related to business expenses, medical and dental expenses,

and noncash charitable contributions. See 26 U.S.C.A. §§ 170, 213(a), 274(d),

6001; 26 C.F.R. §§ 1.170A–1(c), 1.170A-13(b), 1.213-1(h), 1.6001-1(a);

Sparkman, 509 F.3d at 1159 (9th Cir. 2007) (taxpayer bears burden of clearly

showing right to claimed deduction).

      AFFIRMED.




                                         2                                   18-73342